 Case: 3:19-cv-00279-TMR-MJN Doc #: 13 Filed: 04/15/20 Page: 1 of 2 PAGEID #: 59




                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

STEPHEN MATCH,

       Plaintiff,                                      Case No. 3:19-cv-279

vs.

INTERSTATE GAS SUPPLY, INC.,                           District Judge Thomas M. Rose
                                                       Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

  ORDER DENYING WITHOUT PREJUDICE THE PARTIES’ JOINT MOTION FOR
            ENTRY OF AN AGREED PROTECTIVE ORDER (DOC. 12)
______________________________________________________________________________

       This civil case is before the Court on the parties’ joint motion requesting the entry of a

protective order agreed to by the parties. Doc. 12. The undersigned concludes that the terms of

the parties’ proposed protective order (see doc. 12-1) may go beyond the mere protection of

purportedly confidential information in the discovery process and contains language -- particularly

in paragraphs six (6) and fifteen (15) -- that would improperly permit the sealing of information

on the Court’s docket without requiring that the parties first meet the heavy burden required to

permit such sealing. See Shane Grp., Inc. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 305-

06 (6th Cir. 2016).

       There is a “‘stark difference’ between court [protective] orders entered to preserve the secrecy

of proprietary information while the parties trade discovery, and the sealing of the court’s docket and

filings[.]” Rudd Equip. Co., Inc. v. John Deere Constr. & Forestry Co., 834 F.3d 589, 593-94 (6th

Cir. 2016). While “[s]ecrecy is acceptable at the discovery stage[,]” Wausau Underwriters Ins. Co. v.

Reliable Transp. Specialists, Inc., No. 15-12954, 2016 WL 6134480, at *2 (E.D. Mich. Oct. 21, 2016),

“very different considerations apply” when parties seek to file “material in the court record.” Rudd
 Case: 3:19-cv-00279-TMR-MJN Doc #: 13 Filed: 04/15/20 Page: 2 of 2 PAGEID #: 60




Equip., 834 F.3d at 593 (citing Shane Grp., 825 F.3d at 305). When parties seek to file material as part

of the court’s record, “[t]he public’s focus is not only on the litigation’s result, but ‘also on the conduct

giving rise to the case[.]’” Id. As a result, “the public is entitled to assess for itself the merits of judicial

decisions.” Id. (quoting Shane Grp., 825 F.3d at 305).

        Thus, a party maintaining that records should be sealed from public view bears a heavy burden

of setting forth specific reasons why the interests in “nondisclosure are compelling, why the interests

supporting access are less so, and why the seal itself is no broader than necessary.” Shane Grp., 825

F.3d at 306; Rudd Equip, 834 F.3d at 593-94. In this regard, “[t]he proponent of sealing therefore must

‘analyze in detail, document by document, the propriety of secrecy, providing reasons and legal

citations.’” Shane Grp., 825 F.3d at 305-06 (citing Baxter Int’l, Inc. v. Abbott Labs., 297 F.3d 544,

548 (7th Cir. 2002)). Such burden applies even where a protective order has been entered by the court

and where no “party objects to the motion to seal.” See id. (stating that “[a] court’s obligation to keep

its records open for public inspection is not conditioned on an objection from anybody”).

        Because the terms of the parties’ proposed protective order would violate Sixth Circuit

precedent, their joint motion (doc. 12) is DENIED WITHOUT PREJUDICE to refiling with

different proposed terms.

        IT IS SO ORDERED.


Date:    April 14, 2020                                     s/ Michael J. Newman
                                                            Michael J. Newman
                                                            United States Magistrate Judge




                                                       2
